ORDER

Edward Walsh (“defendant”) appeals the judgment of his conviction of attempted victim tampering and his sentence thereupon. Defendant claims that the trial court erred in overruling his motion for judgment of acquittal at the close of all evidence because there was insufficient evidence to prove the charge of attempted victim tampering. Defendant also argues that the court improperly sentenced him to seven years’ imprisonment for the class C felony of attempted victim tampering when the proper sentence was as a class A misdemeanor, which has a maximum sentence of only one year.
We have reviewed the briefs of the parties and the record on appeal and find no *717error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).